            Case 1:20-cv-00830-VEC Document 10 Filed 07/28/20 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
 -------------------------------------------------------------- X      DOC #:
 SLOW FOOD USA PTY LTD. doing business as :                            DATE FILED: 07/28/2020
 MARKET LANE NYC,                                               :
                                                                :
                                              Plaintiff,        :          20-CV-00830 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
                                                                :
 NEW WTC RETAIL OWNER LLC,                                      :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court ordered Plaintiff to show cause why this action should not be

dismissed without prejudice by July 23, 2020; and

        WHEREAS no response was received;

        IT IS HEREBY ORDERED THAT the case is DISMISSED without prejudice. The

Clerk of Court is respectfully directed to terminate all pending motions and deadlines and close

the case.


SO ORDERED.
                                                                    ________________________
Date: July 28, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
